NORTONI, J.
This is a suit for damages accrued to plaintiff through alleged false and fraudulent representations made to him by defendant and because of which he was induced to purchase a note. Plaintiff prevailed at the trial and defendant prosecutes the appeal.
It appears that leave was granted by the court and the time extended for filing a bill of exceptions but the bill was never filed. In this situation, of course, the only matter before us for review is the sufficiency of the record proper to support the judgment given. We have examined this fully and find it to be in all respects sufficient. Indeed, the arguments advanced in. the brief seem to concede this to be true and proceed, as though the evidence is before us in a bill of exceptions, which, as above stated, does not appear.
The record proper being in all respects sufficient, the judgment should be affirmed. It is so ordered,
Beynolds, P. J., and Allen, J., concur.